CANTY, J.
During the month of August, 1895, the coroner of Hennepin county, Minnesota, in several instances made two separate examinations of two different dead bodies on the same day, or held an inquest on one body and made an examination of another on the same day. The only question involved in this appeal is whether he is entitled to a fee of five dollars for each examination and each inquest, or whether he is entitled to no more than five dollars per day for the number of days actually occupied in the service, as held by *263the court helow. This depends on the construction of G-. S. 1894, § 5554, which, so far as here material, reads as follows:
“And for an inquest or examination of a dead body they [coroners] shall receive five dollars per day for the time actually spent, and ten cents per mile to and from the place where such inquest or examination shall take place.”
We are of the opinion that, under this statute, he is entitled to no more than five dollars per day “for the time actually spent”; and that if he makes two examinations, or an examination and an inquest, on the same day, he is not entitled to what, under the statute, would be double pay.
The judgment appealed from is affirmed.